Citation Nr: 0818605	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision.

This case was advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was awarded service connection for anxiety state 
psychoneurosis in a June 1945 rating action and assigned a 50 
percent disability evaluation, effective from the day after 
his service discharge.  That evaluation was reduced to a non-
compensable level in an August 1946 rating action, effective 
from October 1946.  The non-compensable rating remained in 
effect until the time of the current appeal.  In a July 2006 
rating action, the veteran's psychiatric disability was re-
characterized as PTSD, and he was assigned a 10 percent 
evaluation effective from March 2006.  The veteran has 
appealed the 10 percent evaluation.  

The evidence shows that in his notice of disagreement, the 
veteran stated that his PTSD has worsened since the 10 
percent rating was issued and he requested another VA 
examination.  Given that the veteran has asserted that his 
disability has worsened since his last VA examination, the 
Board has no discretion and must remand this matter to afford 
the veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his service-connected PTSD.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from October 2007 to the present. 

2.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination to evaluate the current nature 
and severity of his PTSD.  The examiner 
should review the claims file, examine the 
veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact 
on his social and industrial functioning.  
A complete rationale should be provided 
for any opinion.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to a rating in excess of 10 
percent for the veteran's 
service-connected PTSD.  If the decision 
remains adverse to the veteran, both he 
and his representative should be provided 
with a supplemental statement of the case 
(.  An appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



